—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging an administrative determination finding him guilty of violating the prison disciplinary rules that prohibit inmates from assaulting an inmate and making threats. Although petitioner raised a substantial evidence question in his verified petition warranting transfer to this Court, he has since abandoned that argument and now contends that the Hearing Officer who presided over his hearing was biased. Examining this argument in the interest of judicial economy (see, Matter of Vasquez v Coombe, 225 AD2d 925, 926, n), we find that it is without merit. Our review of the record reveals nothing to substantiate petitioner’s claim that the Hearing Officer threatened him while presiding over an earlier disciplinary hearing. Moreover, it was not improper for the Hearing Officer to admonish petitioner for repeatedly interrupting his questions (see, Matter of Odom v Goord, 238 AD2d 816, 817-818) or to permit an off-the-record discussion between a witness and another correction officer regarding matters unrelated to the substance of the witness’s testimony (see, Matter of Collazo v Coombe, 235 AD2d 654, 655). In sum, we do not find “that the Hearing Officer ‘was biased or that the outcome of the hearing flowed from such bias’ ” (Matter of Hunt v Goord, 252 AD2d 982 quoting Matter of Parker v Coughlin, 211 AD2d 929). We have reviewed petitioner’s remaining contentions and find them to be lacking in merit.
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., *713JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.